SUPPLEMENT DATED SEPTEMBER 1, 2010 To the variable annuity prospectus dated May 1, 2010, as supplemented June 1, 2010, of: Allianz Rewards® Allianz Alterity® Allianz ConnectionsSM Allianz VisionSM Allianz VisionSMNew York ISSUED BY Allianz Life Insurance Company of North America or Allianz Life Insurance Company of New York and Allianz Life Variable Account B or Allianz Life of NY Variable Account C This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. 1. At a meeting held June 9, 2010, the Board of Trustees of the Allianz Variable Insurance Products Trust approved the merger of the following Acquired Fund into the corresponding Acquiring Fund. Acquired Fund Acquiring Fund AZL Allianz AGIC Growth Fund (formerly, AZLOCC Growth Fund) AZL BlackRock Capital Appreciation Fund Completion of the merger is subject to a number of conditions, including approval by shareholders of the Acquired Fund.Proxy materials regarding the merger were distributed to shareholders of the Acquired Fund in August of 2010. A special meeting of shareholders to consider the merger will be held on October 13, 2010.Subject to satisfaction of these and other conditions of the merger, it is anticipated that the merger will become effective as soon as practicable following shareholder approval. PRO-002-0510
